Citation Nr: 1421830	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) under the provisions of 38 C.F.R. § 3.350(a) for loss of use of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was remanded by the Board in March 2010 for further development.  In an April 2013 decision, among other things, the Board found that SMC under the provisions of 38 C.F.R. § 3.350(a) for loss of use of the left lower extremity was not warranted.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate in part the April 2013 decision and remand the issue cited above to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in October 2013.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

With resolution of reasonable doubt in the appellant's favor, no effective function remains of the left lower extremity other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.






CONCLUSION OF LAW

The criteria for additional special monthly compensation based on loss of use of the left lower extremity have been met.  38 C.F.R. § 1114(k) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350 (a), 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350 (a)(2).  
Here, the November 2011 VA examiner found that the functioning of the left leg extremity was so diminished that amputation with prosthesis would equally serve the Veteran.  In the March 2012 addendum, however, the VA examiner found that the Veteran lost 90 percent of the function of the left leg extremity but due to his ability to lock and bear weight, it is not equal to complete loss such as an amputation.  The VA examiner has rendered conflicting opinions on this matter.  
In resolving doubt in favor of the Veteran, the claim is granted.


ORDER

Entitlement to SMC under the provisions of 38 C.F.R. § 3.350(a) for loss of use of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


